MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00506-CR

                    DANIEL DESANTIAGO-CARAZA, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

   Appeal from the 240th District Court of Fort Bend County. (Tr. Ct. No. 12-DCR-
                                      059524).

TO THE 240TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

      Before this Court, on the 7th day of July 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on May 30, 2015. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 7, 2015.
              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 18, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT